“..,
                 THE    ATTORNEY               GENERAL
                             OP     -*AS

                         Ausnlv.    TEXAR     78711
ClZAWm-ORDc. MARTmiv
 .4lTORNEY CIBNERAL

                                May 8, 1968



   Hon. James E. Barlow               Opinion NO. M-230
   Criminal District Attorney
   Bexar County                       Re:     Filing fees and appeal
   San Antonio, Texas 78204                   bonds in connection with
                                              appeals from justice court.
   Dear Mr. Barlow:

             you have asked our opinion as to whether an appellant
   from the justice court must pay a filing fee to the county clerk
   under the provisions of Section 1 A(1) (a) of Article 3930(b),
   Vernon's Civil Statutes, in addition to providing an appeal
   bond, in view of the provisions of Article 3930(b) and Rule
   571, Texas Rules of Civil Procedure.

              Rule.571 provides, in part, as follows:

             "The party appealing . . . shall . . .
        file with the justice a bond . . . conditioned
        that appellant shall prosecute his appeal to
        effect, and shall pay off and satisfy the
        judgment which may be rendered against him on
        appeal . . . When such bond has been filed
        with the justice, the appeal shall be held to
        be thereby perfected and all parties to said
        suit or to any suit so appealed shall make
        their appearance at the next term of court
        to which said case has been appealed. . . ."

             Article 3930(b) prescribes the fees that county clerks
   and clerks of county courts are authorized and required to collect,
   which include filing fees for each cause of action or docket in
   county civil courts.

             We agree with your conclusion that no conflict exists
   between the provisions of Article 3930(b), providing for filing
   fees, and Rule 571, providing for filing of appeal bonds. The
   appeal bond requirement is forthe purpose of assuring payment
   of judgment and costs. The filing fee constitutes fees county
   clerks are authorized to collect for services rendered by them
   in the filing of various instruments.

             In Attorney General's Opinion M-170 (19671, constru-
   ing the provisions of Article 3930(b), it was stated that no'
   conflict exists between its provisions and the provisions of
                                   -1124*
Hon. James E. Barlow, page 2 (M-230)



Section 428 of Chapter X of the Texas Probate Code. See also
Attorney General's Opinions ~-128 (19671, M-133 (19671, M-134
(1967), M-135 (1967), M-148 (1967), and M-168  (19671, concern-
ing the effect of the enactment of House Bills 78 and 80 of
the 60th Legislature, Regular Session, concerning fees of county
and district clerks on existing laws.

          In view of the foregoing, you are advised that we
agree with your opinion that there is no conflict between
Rule 571 and Article 3930(b), Section 1 A(1) (a), and that
both an appeal bond and a filing fee are now required.

                         SUMMARY

          There is no conflict between Rule 571, Texas
     Rules of Civil Procedure, and Article 3930(b),
     Section 1 A(1) (a), Vernon's Civil Statutes, and
     both an appeal bond and a filing fee are now re-
     quired.

                                        truly yours,

                                           m7~
                                            C. MARTIN
                                           General of Texas

Prepared by John Reeves
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
Fisher Tyler
Charles F. Aycock
Bob Flowers
Jerry Roberts

A. J. CARLJBBI, JR.
Executive Assistant




                               -1x.5-